 

Exhibit 10.1

 

Execution Copy

 

DYNEX CAPITAL, INC.

 

AMENDMENT NO. 1 TO

DISTRIBUTION AGREEMENT

 

May 31, 2019

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

JMP Securities LLC

600 Montgomery Street

Suite 1100

San Francisco, CA 94111

 

JonesTrading Institutional Services LLC

757 Third Avenue 23rd Floor

New York, NY 10017

 

 

Ladies and Gentlemen:

 

Reference is made to the Distribution Agreement, dated June 29, 2018 (the
“Distribution Agreement”), by and among Dynex Capital, Inc., a Virginia
corporation (the “Company”), J.P. Morgan Securities LLC (“J.P. Morgan”) and JMP
Securities LLC (“JMP” and together with J.P. Morgan, the “Existing Agents”),
pursuant to which the Company agreed, in its sole discretion, to issue and sell,
from time to time, through the Existing Agents, as agent and/or principal, up to
10,000,000 shares of common stock, par value $0.01 per share, of the Company.
All capitalized terms used in this Amendment No. 1 to Distribution Agreement
(this “Amendment”) and not otherwise defined herein shall have the respective
meanings assigned to such terms in the Distribution Agreement. The Company and
the Existing Agents hereby agree as follows:

 

A.Amendments to Distribution Agreement. The Distribution Agreement is amended as
follows:

 

1.             The definitions of the terms “Agent” and “Agents” in the first
sentence of the Distribution Agreement are hereby amended to read as follows:
“J.P. Morgan Securities LLC, JMP Securities LLC and JonesTrading Institutional
Services LLC (each an “Agent” and collectively, the “Agents”)”.

 

2.             The definition of “Maximum Number” in the first sentence of the
Distribution Agreement is hereby amended to read as follows: “25,000,000
shares”.

 

3.             Section 10 of the Distribution Agreement is hereby amended to
include the following subsections following JMP’s relevant information in each
of the sentences in such section:

 

                “and (iii) JonesTrading Institutional Services LLC, 900 Island
Park Drive, Suite 160, Daniel Island, SC 29492, Email: Burke@jonestrading.com,
Attention: Burke Cook”

 



 

 

 

                “and (iii) Bryan Turley, Managing Director, 212-907-5333,
bturley@jonestrading.com; Moe Cohen, Managing Director, 212-907-5332,
moec@jonestrading.com; John D’Agostini, Director, 212-907-5324,
johnd@jonestrading.com; Ryan Gerety, Vice President, 212-907-5332,
ryang@jonestrading.com; Burke Cook, General Counsel, 212-907-5396,
burke@jonestrading.com”

 

4.             The following sections shall be added as Sections 20 and 21 of
the Distribution Agreement:

 

“20.Recognition of the U.S. Special Resolution Regimes.

                     

(a)          In the event that any Agent that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Agent of this Agreement or any Terms Agreement, and any interest and
obligation in or under this Agreement or any Terms Agreement, will be effective
to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if this Agreement or any Terms Agreement, and any such
interest and obligation, were governed by the laws of the United States or a
state of the United States.

 

(b)          In the event that any Agent that is a Covered Entity or a BHC Act
Affiliate of such Agent becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement or any Terms Agreement
that may be exercised against such Agent are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement or any Terms Agreement were governed
by the laws of the United States or a state of the United States.

 

As used in this Section 20:

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 



 2.

 

 

21.          Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), each Agent is required to obtain, verify and record
information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow each Agent to properly identify its clients.”

 

B.Obligations Binding upon JonesTrading Institutional Services LLC. JonesTrading
Institutional Services LLC hereby agrees to be bound by the terms of the
Distribution Agreement. JonesTrading Institutional Services LLC shall be
considered to be an Agent under the Distribution Agreement to the same extent as
if it were a party to the Distribution Agreement on the date of the execution
thereof.

 

C.Prospectus Supplement. The Company shall file a Prospectus Supplement pursuant
to Rule 424(b) of the Act reflecting the terms of this Amendment within two
business days of the date hereof.

 

D.No Other Amendments; References to Agreement. Except as set forth in Part A
above, all the terms and provisions of the Distribution Agreement shall continue
in full force and effect. All references to the Distribution Agreement in the
Distribution Agreement or in any other document executed or delivered in
connection therewith shall, from the date hereof, be deemed a reference to the
Distribution Agreement as amended by this Amendment.

 

E.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart by one party to
the other may be made by facsimile or email transmission.

 

F.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 



 3.

 

 

If the foregoing correctly sets forth the understanding among the Company and
each of the Agents, please so indicate in the space provided below for that
purpose, whereupon this Amendment No. 1 to Distribution Agreement and your
acceptance shall constitute a binding agreement among the Company and each of
the Agents.

 

  Very truly yours,       DYNEX CAPITAL, INC.           By:
/s/ Stephen J. Benedetti     Name:   Stephen J. Benedetti     Title: Executive
Vice President, Chief Financial     Officer and Chief Operating Officer

 



Accepted and agreed to as of the date first above written:   J.P. MORGAN
SECURITIES LLC   By:

/s/ Brett Chalmers

  Name:   Brett Chalmers   Title: Vice President         JMP SECURITIES LLC  
By: /s/ Tosh Chandra   Name: Tosh Chandra   Title: Managing Director        
JONESTRADING INSTITUTIONAL SERVICES LLC   By: /s/ Burke Cook   Name: Burke Cook
  Title: General Counsel  

 



 4.

